         Case 1:18-vv-00588-UNJ Document 52 Filed 10/26/20 Page 1 of 10




            In the United States Court of Federal Claims
                              OFFICE OF SPECIAL MASTERS
                                  Filed: September 30, 2020

* * * * * * * * * * * * * * * * * * *
WILMA PERRY,                        *                       UNPUBLISHED
                                    *
            Petitioner,             *                       No. 18-588V
                                    *
v.                                  *                       Special Master Dorsey
                                    *
SECRETARY OF HEALTH                 *                       Decision Based on Stipulation;
AND HUMAN SERVICES,                 *                       Influenza (“Flu”) Vaccine; Guillian-
                                    *                       Barré Syndrome (“GBS”);
            Respondent.             *                       Transverse Myelitis (“TM”).
                                    *
* * * * * * * * * * * * * * * * * * *

Diana Lynn Stadelnikas, Maglio Christopher and Toale, PA, Sarasota, FL, for petitioner.
Traci R. Patton, US Department of Justice, Washington, DC, for respondent.

                          DECISION BASED ON STIPULATION1

       On April 25, 2018, Wilma Perry (“petitioner”) filed a petition in the National Vaccine
Injury Compensation Program.2 Petitioner alleged that as a result of an influenza (“flu”) vaccine
administered to her on October 7, 2015, petitioner suffered from Guillain-Barré Syndrome
(“GBS”) and transverse myelitis (“TM”). Petition at 1, 3 (ECF No. 1).

       On September 30, 2020, the parties filed a stipulation recommending an award of
compensation to petitioner. Stipulation (ECF No. 44). Respondent denies that the flu vaccine
caused petitioner to suffer from GBS, TM or any other injury or her current condition, and denies

1
 Because this Decision contains a reasoned explanation for the action in this case, the
undersigned is required to post it on the United States Court of Federal Claims’ website in
accordance with the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal
Management and Promotion of Electronic Government Services). This means the Decision will
be available to anyone with access to the Internet. In accordance with Vaccine Rule 18(b),
petitioner has 14 days to identify and move to redact medical or other information, the disclosure
of which would constitute an unwarranted invasion of privacy. If, upon review, the undersigned
agrees that the identified material fits within this definition, the undersigned will redact such
material from public access.
2
  The National Vaccine Injury Compensation Program is set forth in Part 2 of the National
Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755, codified as amended,
42 U.S.C. §§ 300aa-1 to -34 (2012) (“Vaccine Act” or “the Act”). All citations in this Decision
to individual sections of the Vaccine Act are to 42 U.S.C. § 300aa.
                                                1
         Case 1:18-vv-00588-UNJ Document 52 Filed 10/26/20 Page 2 of 10




that petitioner sustained a GBS Table injury. Nevertheless, the parties agree to the joint
stipulation, attached hereto as Appendix A. The undersigned finds the stipulation reasonable and
adopts it as the decision of the Court in awarding damages, on the terms set forth therein.

       The parties stipulate that petitioner shall receive the following compensation:

       (1) A lump sum of $200,016.51, which amount represents compensation for first
           year life care expenses ($80,016.51) and pain and suffering ($120,000.00), in the
           form of a check payable to petitioner;

       (2) An amount sufficient to purchase the annuity contract described in paragraph
           10 of the stipulation, paid to the life insurance company from which the annuity
           will be purchased; and

       (3) A lump sum of $228,378.18, which amount represents reimbursement of an
           Alabama Medicaid Lien for services rendered on behalf of petitioner, in the
           form of a check payable jointly to petitioner and Alabama Medicaid, and mailed
           to:
                      HMS
                      c/o Alabama Medicaid Subrogation Unit
                      4121 Carmichael Road, Suite 205
                      Montgomery, AL 36106
                      HMS Case Number: 194555
                      Attn: Fateema Mack

       This amount represents compensation for all damages that would be available under 42
U.S.C. § 300aa-15(a). Stipulation at ¶ 8.

      The undersigned approves the requested amount for petitioner’s compensation.
Accordingly, an award should be made consistent with the stipulation.

       In the absence of a motion for review filed pursuant to RCFC Appendix B, the Clerk of
Court SHALL ENTER JUDGMENT in accordance with the terms of the parties’ stipulation.3

       IT IS SO ORDERED.

                                                     s/Nora B. Dorsey
                                                     Nora B. Dorsey
                                                     Special Master




3
 Pursuant to Vaccine Rule 11(a), entry of judgment is expedited by the parties’ joint filing of
notice renouncing the right to seek review.
                                                2
Case 1:18-vv-00588-UNJ Document 52 Filed 10/26/20 Page 3 of 10
Case 1:18-vv-00588-UNJ Document 52 Filed 10/26/20 Page 4 of 10
Case 1:18-vv-00588-UNJ Document 52 Filed 10/26/20 Page 5 of 10
Case 1:18-vv-00588-UNJ Document 52 Filed 10/26/20 Page 6 of 10
Case 1:18-vv-00588-UNJ Document 52 Filed 10/26/20 Page 7 of 10
Case 1:18-vv-00588-UNJ Document 52 Filed 10/26/20 Page 8 of 10
Case 1:18-vv-00588-UNJ Document 52 Filed 10/26/20 Page 9 of 10
Case 1:18-vv-00588-UNJ Document 52 Filed 10/26/20 Page 10 of 10
